Per Curiam :
The only exception relied on in the oral argument was as to the lien of the Welsh judgment. We see no irregularity of that judgment. It is only when the defendant dies pending the suit, that it is necessary to bring in the executor by a scire facias, and have a judgment of the Court making him a party. The suggestion of the death of the defendant in the praecipe for the writ, when the defendant is dead when it issues, is entirely regular. It is, besides, very clear that Dorey, the executor of Fleming, was, under the will, the terre tenant of the land, and notice to him was all that was necessary to continue the lien. It was altogether unnecessary to make the widow and heirs parties. We are of opinion, therefore, that the decree of the Court below was entirely right.
Decree affirmed, and appeal dismissed at the cost of the appellant.